Case 1:19-cv-02975-RLY-DML Document 50 Filed 08/03/20 Page 1 of 4 PageID #: 1773




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA


  ALL CELL TECHNOLOGIES, LLC and
  ILLINOIS INSTITUTE OF
  TECHNOLOGY,                                          Civil Action No. 1:19-cv-02975-RLY-DML

                                Plaintiffs,            District Judge Richard L. Young
                                                       Magistrate Judge Debra McVicker Lynch
         v.

  WORKHORSE MOTOR WORKS INC.
  and WORKHORSE GROUP INC.

                                Defendants.


                     STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs, All Cell

 Technologies, LLC and Illinois Institute of Technology (collectively, “Plaintiffs”), and

 Defendants, WorkHorse Motor Works Inc. and WorkHorse Group Inc. (collectively,

 “Defendants”), having entered into a mutually agreeable resolution of all claims and counterclaims

 asserted in the above-referenced action, hereby stipulate to the dismissal of this case with

 prejudice, including all claims, counterclaims, and defenses alleged in this matter. Each party

 agrees to bear its own costs and attorney fees.


                                               Respectfully submitted,

 Dated: August 3, 2020                         /s/ Matthew G. McAndrews
                                               Matthew G. McAndrews
                                               Kyle D. Wallenberg
                                               NIRO McANDREWS, LLP
                                               155 N. Wacker Drive, Suite 4250
                                               Chicago, Illinois 60606
                                               (312) 755-8575
                                               Fax: (312) 674-7481
                                               mmcandrews@niro-mcandrews.com
                                               kwallenberg@niro-mcandrews.com

                                                   1
Case 1:19-cv-02975-RLY-DML Document 50 Filed 08/03/20 Page 2 of 4 PageID #: 1774




                                     Attorneys for Plaintiffs,
                                     ALL CELL TECHNOLOGIES, LLC and
                                     ILLINOIS INSTITUTE OF TECHNOLOGY


 Dated: August 3, 2020               /s/ Richard Eric Gaum (with permission)
                                     Jonathan G. Polak
                                     TAFT STETTINIUS & HOLLISTER LLP
                                     (Indianapolis)
                                     One Indiana Square Suite 3500
                                     Indianapolis , IN 46204
                                     USA
                                     (317) 713-3532
                                     Fax: (317) 713-3699
                                     Email:Jpolak@taftlaw.Com

                                     Patrick John Palascak (admitted pro hac vice)
                                     TAFT STETTINIUS & HOLLISTER LLP
                                     425 Walnut Street, Suite 1800
                                     Cincinnati , OH 45202
                                     USA
                                     513-381-2838
                                     Fax: 513-381-0205
                                     Email:Ppalascak@taftlaw.Com

                                     Richard Eric Gaum (admitted pro hac vice)
                                     TAFT STETTINIUS & HOLLISTER LLP
                                     200 Public Square, Suite 3500
                                     Cleveland , OH 44114-2302
                                     USA
                                     216-241-2838
                                     Fax: 216-241-3707
                                     Email:Egaum@taftlaw.Com

                                     Ryan O. White (admitted pro hac vice)
                                     TAFT STETTINIUS & HOLLISTER LLP
                                     (Indianapolis)
                                     One Indiana Square Suite 3500
                                     Indianapolis , IN 46204
                                     USA
                                     317-713-3500
                                     Fax: 317-713-3699
                                     Email:Rwhite@taftlaw.Com

                                     Jaimin Hemendra Shah (admitted pro hac vice)
                                     TAFT STETTINIUS & HOLLISTER LLP



                                        2
Case 1:19-cv-02975-RLY-DML Document 50 Filed 08/03/20 Page 3 of 4 PageID #: 1775




                                     111 East Wacker Drive, Suite 2800
                                     Chicago , IL 60601
                                     USA
                                     312-527-4000
                                     Fax: 312-527-4011
                                     Email:Jshah@taftlaw.Com

                                     Attorneys for Defendants,
                                     WORKHORSE MOTOR WORKS INC. and
                                     WORKHORSE GROUP INC.




                                       3
Case 1:19-cv-02975-RLY-DML Document 50 Filed 08/03/20 Page 4 of 4 PageID #: 1776




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 3, 2020, the foregoing

                   STIPULATION OF DISMISSAL WITH PREJUDICE

 was filed with the Clerk of Court using the CM/ECF system, which will then send a notification
 of such filing to all counsel of record.


                                            /s/ Matthew G. McAndrews
                                            Attorney for Plaintiffs,
                                            NIRO McANDREWS, LLP




                                                4
